DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 45-47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 27, 2021.
Applicant’s election without traverse of claims 28-44 in the reply filed on April 27, 2021 is acknowledged.
Claim Objections
Claims 29 and 41 are objected to because of the following informalities:
Regarding claim 29, line 3, which recites “a pivot/rotation” laterally in the cavity in use,” should read “a pivot or rotation laterally in the cavity in use.”  
Regarding claim 41, lines 2-3, which recite “…wherein the labyrinthine path of the arm through the rear end of the body is such as to define…” should read “…wherein the labyrinthine path of the arm through the rear end of the body defines…”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 33 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 33, lines 1-2 recite the limitation “wherein each respective aperture has a diameter…” Claim 33 is dependent on claim 32, which recites “wherein one or more retaining members are arranged to pass through a respective aperture” in lines 1-2. It is unclear how each respective aperture (implying a plurality of apertures) can have a diameter in a device that may only have one respective aperture. For examination purposes, it is being interpreted that the one or more respective apertures have a diameter about 1.1 to 2.0 times greater than a diameter of the one or more retaining members. 
Regarding claim 35, lines 1-2 recite the limitation “wherein each retaining member is in the form of a pin…” Claim 35 is dependent on claim 28, which recites “one or more retaining members” in lines 5-6. It is unclear how each retaining member (implying a plurality of retaining member) can be in the form of a pin in a device that may have only one retaining member. For examination purposes, it is being interpreted that the one or more retaining members are in the form of a pin. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 28-32, 35, and 42-44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi (US-20130305587-A1).
Regarding claim 28, Takahashi discloses a self-centering fishing lure, comprising:
a body (16) having a front end (11) and a rear end (17) (figure 1);
a cavity located towards the front end of the body, the cavity extending in a longitudinal direction of the body (figure 8); and
a connection member (12) located at least partially in the cavity and retained therein by one or more retaining members (14), each retaining member able to extend into the cavity to retain the connection member in the cavity in use (figure 7) (page 2, [0036], lines 1-3),
wherein the connection member is able to move, in use, in a direction transverse to the longitudinal direction including a laterally tilting movement from side to side within the cavity in use (page 2, [0036], lines 1-3; page 3, [0041]). 
Regarding claim 29, Takahashi discloses a self-centering fishing lure, wherein the connection member movement in the transverse direction comprises one or both of:
a pivot/rotation laterally in the cavity in use (page 2, [0036], lines 1-3); and

Regarding claim 30, Takahashi discloses a self-centering fishing lure, wherein the connection member is in the form of a plate (18) that has a plane (23) that, in use, extends generally vertically (figure 7, wherein plane 23 extends vertically from plate 18) (page 3, [0036], lines 3-8).
Regarding claim 31, Takahashi does not disclose that the connection member has a thickness that is about 50-80% of a width of the cavity; however, it would have been an obvious matter of design choice to have adjusted the thickness of the connection member, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). This would be done for the benefit of allowing for the up and down movement of the connection member while ensuring that it is still adequately retained within the cavity.
Regarding claim 32, Takahashi discloses a self-centering fishing lure, wherein the one or more retaining members are each arranged to pass through a respective aperture (20) of the connection member (page 2, [0036], lines 3-6).
Regarding claim 35, Takahashi discloses a self-centering fishing lure, wherein the retaining member is in the form of a pin that extends across the cavity in a direction that is substantially transverse to the longitudinal direction (figures 7-9) (page 2, [0036] , lines 1-3).
Regarding claim 42, Takahashi discloses (see annotated figure 9 below) a self-centering fishing lure, wherein the cavity is defined by sidewalls, each having an upper portion and a lower portion, and wherein the upper portions of the sidewalls have lips extending towards on another such that a width of 

    PNG
    media_image1.png
    599
    1195
    media_image1.png
    Greyscale
(Annotated figure 9)
Regarding claim 43, Takahashi does not disclose that the cavity width between the lower portions of the sidewalls is about 1.1 to 2.0 times greater than the cavity width between the lips, however; it would have been an obvious matter of design choice to have made the sidewalls about 1.1 to 2.0 times greater than the cavity width between the lips, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). This would be done to ensure that the connection member is securely retained within the walls of the cavity. 
Regarding claim 44, Takahashi discloses (figure 11) a self-centering fishing lure, wherein a front end of the body is configured to define a bib (26), and wherein the cavity is defined to open out onto an in-use upper face of the bib (page 3, [0039]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over by Takahashi (US-20130305587-A1) in view of Pfeiffer (US-5337508-A).
Takahashi does not disclose a self-centering fishing lure, wherein each respective aperture has a diameter about 1.1 to 2.0 times greater than a diameter of the one or more retaining members.
Pfeiffer discloses (figure 1) a self-centering fishing lure, wherein an aperture (18) has a diameter larger than a diameter of the retaining member (16) (column 2, lines 43-46) (wherein a larger diameter could be 1.1 to 2.0 larger).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Takahashi diameter of the aperture being greater than a diameter of the retaining member as disclosed by Pfeiffer for the benefit of allowing the rod to move freely within the aperture (Pfeiffer; column 2, lines 43-46).

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over by Takahashi (US-20130305587-A1) in view of Dale (US-2535392-A).
Regarding claim 34, Takahashi does not disclose a self-centering fishing lure, wherein the connection member is retained in the cavity by two retaining means. 
Dale discloses a self-centering fishing lure, wherein the connection member (42, 54, and 56) is retained in the cavity by two retaining means (72) (figure 2) (column 2, lines 35-41).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Takahashi with two retaining means as disclosed by Dale for the benefit of increasing the strength of the connection between the connection member and the cavity, thus allowing the device to withstand greater forces. 

Claims 36, and 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over by Takahashi (US-20130305587-A1) in view of Ninomiya (US-4761910-A).
Regarding claim 36, Takahashi does not disclose a self-centering fishing lure, further comprising an arm located in the cavity, the arm being associated with the connection member such that, in use, the arm does not apply a load to the connection member.
Ninomiya teaches a self-centering fishing lure wherein an arm located in the cavity (“steel wire,” column 2, lines 13-16), the arm being associated with the connection member (6) (see annotated figure 1(a) below) such that, in use, the arm does not apply a load to the connection member.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Takahashi with the arm located in the cavity as disclosed by Ninomiya for the benefit of providing attachment points that are embedded within the interior of the lure (Ninomiya; column 2, lines 13-16), thus increasing the strength of the attachment points.


    PNG
    media_image2.png
    328
    800
    media_image2.png
    Greyscale

(Annotated figure 1(a))

	
    PNG
    media_image3.png
    328
    851
    media_image3.png
    Greyscale
(Annotated figure 1(b))
Regarding claim 39, Takahashi as modified above in view of Ninomiya teaches a self-centering fishing lure, wherein the arm extends from the cavity into the body and wherein the arm follows a 
	Regarding claim 40, Takahashi as modified above in view of Ninomiya teaches a self-centering fishing lure, wherein the arm at the rear end of the body is folded back onto itself to define an eyelet at the body rear end (Ninomiya; 5) (Ninomiya; column 2, lines 13-16).
	Regarding claim 41, Takahashi as modified above in view of Ninomiya teaches a self-centering fishing lure, wherein the body comprises one or more hook attachment points (Ninomiya; 4 and 5) wherein the labyrinthine path of the arm through the rear end of the body defines the one or more hook attachment points that project from the body (Ninomiya; column 2, lines 13-16).

Claims 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over by Takahashi (US-20130305587-A1) in view of Ninomiya (US-4761910-A), and further in view of Hughes (US-20100126058-A1).
Regarding claim 37, Takahashi as modified above in view of Ninomiya does not teach a self-centering fishing lure, wherein the arm passes through a proximal aperture located at a proximal end of the connection member.
Hughes teaches (figure 4) a fishing lure, wherein the arm (52) passes through a proximal aperture (64) (page 2, [0026], lines 1-2) located at a proximal end of the connection member (74). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Takahashi in view of Ninomiya with arm passing through a proximal aperture located at a proximal end of the connection member as disclosed by Hughes for the benefit of providing an anchoring point for the arm, thus increasing its structural integrity within the body. 
claim 38, Takahashi as modified above in view of Ninomiya and Hughes does not teach that the proximal aperture has an effective diameter about twice a diameter of the arm; however, it would have been an obvious matter of design choice to have made the proximal aperture have an effective diameter about twice the diameter of the arm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). This would be done for the benefit of ensuring that the arm is retained through the aperture. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
	Finley US-6101758-A, Ford US-20130192121-A1, Renaud US-4777761-A, and McVay US-3462871-A. 
	These documents present alternative designs similar in scope that illustrate relevant features, which may demonstrate the level of novelty in comparison to the applicant’s inventive submission.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE L DOUGLAS whose telephone number is (571)272-5529.  The examiner can normally be reached on Monday-Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D. Collins can be reached on (571) 272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MADELINE L DOUGLAS/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644